Citation Nr: 9924112	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  93-22 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
mechanical low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1988 to May 
1991.  

This appeal arises from a December 1991 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for 
mechanical low back pain, and assigned a 10 percent 
evaluation effective from May 1991.  The veteran timely 
perfected his appeal regarding a rating in excess of 10 
percent for this disability. 

In August 1995, June 1997, and August 1998, the Board of 
Veterans' Appeals (Board) remanded the case for additional 
development.  In a April 1999 supplemental statement of the 
case, the RO continued to deny a rating in excess of 10 
percent for mechanical low back pain.  

On his April 1992 Form 9, the veteran requested a hearing at 
the RO.  This hearing was ultimately scheduled to take place 
in June 1993, but the veteran failed to appear.  

FINDINGS OF FACT

1.  The veteran has asserted that his mechanical low back 
pain is worse than currently evaluated by the RO.

2.  The RO has made reasonable efforts to obtain relevant 
evidence, but the veteran has failed to cooperate.

3.  Based on the evidence of record, the veteran's service-
connected mechanical low back pain is productive of 
disability equivalent to no greater than mild limitation of 
motion; evidence of muscle spasm on extreme forward bending 
or loss of lateral spine motion, unilateral, in a standing 
position has not been demonstrated. 


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a rating 
in excess of 10 percent for mechanical low back pain.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  VA has satisfied its duty to assist the veteran to the 
extent feasible.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.159 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for mechanical low back pain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in part, that the veteran 
began to seek treatment for mechanical back pain in October 
1990.

By a December 1991 rating decision, the RO granted service 
connection for mechanical low back pain and assigned a 10 
percent rating effective from May 1991.

In his January 1992 notice of disagreement, the veteran 
contended that the severity of his back symptoms warranted a 
higher rating.

In March 1992, the veteran underwent a spine examination for 
VA purposes.  He complained of a light dull pain in his low 
back.  He experienced back pain when getting up and getting 
down, and bending over also gave him trouble.  The veteran 
stated that he could not perform his "marital function" 
because of low back pain (although he did have a child).  
(Evidence in the claims folder shows his child was born in 
May 1991).  The veteran was on a weight reduction diet; he 
had gained 80 lbs. since service due to an inability to 
exercise.  

Upon examination, posture was normal and no muscle spasm was 
noted.  The veteran could walk on his heels and toes, and 
could flex to reach his knees.  There was no fixed deformity.  
Although the examiner noted that there was "one-third 
loss," on the examining room table, the veteran could reach 
his ankles.  Backward extension was normal.  Left lateral 
flexion Lasegue test was normal, with mildly positive Lasegue 
on the right.  Double straight leg raising was normal.  
Reflexes in the knee and ankle joints were brisk and normal.  
An X-ray of the lumbar spine revealed normal bony 
mineralization.  There were no focal bony abnormalities.  
Finally, there was normal alignment of the lumbosacral spine.  
The veteran was diagnosed as having residual of low back 
strain.  The examiner further noted that a bulging L4-L5 disc 
had to be ruled out by myelogram and CT scan.  

By a March 1992 rating decision, the RO confirmed the 10 
percent rating for a low back condition.

In his April 1992 Form 9, the veteran asserted that he had a 
dull pain in his lower back on a daily basis.  At times, the 
pain was intense.  On most mornings, the veteran would have 
trouble getting out of bed because of his back.  When he went 
to bed at night, it would hurt when he attempted to 
straighten it out.  If he tried to lift anything over 50 to 
60 lbs., the veteran's back hurt in the lower area for up to 
two days.  At times, the veteran would get spasm in the lower 
portion of his back.  It was painful to lift his right leg.  
It hurt to do push-ups, sit-ups, run or even walk for a great 
distance.  Although the veteran had changed his eating habits 
and was eating less, he had still gained weight.  He weighed 
190 lbs. in the service and now weighed 240 lbs.  It was 
painful for him to have intercourse with his wife.  The 
veteran did not think he deserved a 40 percent rating, but he 
did think he deserved a rating in excess of 10 percent.

By rating decision dated in April 1992 and September 1993, 
the RO confirmed the 10 percent rating for a low back 
condition.

In August 1995, the Board remanded the veteran's claim for 
additional development.

In September 1995, the RO wrote to the veteran and asked for 
his assistance in obtaining additional medical records.  The 
veteran did not respond to this letter.

In November 1995, the RO requested all treatment records 
dated from September 1991 from the VA Medical Center (VAMC) 
in Richmond, Virginia.  Subsequently in November 1995, the 
Richmond VAMC forwarded another copy of the March 1992 VA 
examination report.

In May 1996, the veteran failed to report for VA peripheral 
nerves and spine examinations.  

By a July 1996 rating decision, the RO confirmed the 10 
percent rating for mechanical low back pain.  

In June 1997, the Board remanded the veteran's claim for 
additional development.

In September 1997, the RO wrote to the veteran and asked for 
his assistance in obtaining additional medical records.  The 
veteran did not respond to his letter.

In January 1998, the veteran failed to report for a VA 
neurological disorders examination.  In April 1998, the 
veteran failed to report for VA muscle, peripheral nerves, 
and spine examinations.

In August 1998, the Board remanded the veteran's claim for 
additional development.  This development was to include 
scheduling the veteran for new examinations and advising him 
that failure to appear for the examinations, without good 
cause, would result in the denial of his claim.  

In September 1998, the RO wrote to the veteran and asked for 
his assistance in obtaining additional information and 
medical records.  The veteran did not respond to this letter.

In January 1999, the RO requested all treatment records dated 
from March 1992 from the Richmond VAMC.  Subsequently in 
January 1999, the Richmond VAMC forwarded another copy of the 
March 1992 VA examination and X-ray reports, as well as the 
handwritten version of the examination report.  

In a "Report of Contact" form dated in February 1999, a 
representative of the Richmond VAMC confirmed that it had no 
records pertaining to the veteran other than the previously 
forwarded copies of the March 1992 VA examination and X-ray 
reports.

In a February 1999 letter to the veteran, the RO advised the 
veteran that a new examination was being scheduled at the 
Richmond VAMC.  He was further advised that he if failed to 
report for this examination, his disability would be reviewed 
on the evidence of record.  The veteran was advised that he 
would be advised as to when and where to report for the 
examination by a separate notice he would receive directly 
from the Richmond VAMC.  

The claims file indicates that the veteran failed to report 
for peripheral nerves and spine examinations in March 1999.

In an April 1999 supplemental statement of the case, the RO 
confirmed the 10 percent rating for mechanical low back pain, 
based on the evidence of record.

II.  Analysis

Initially, the Board notes that the Court has held that a 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders, and 
imposes upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of the remand.  Furthermore, the 
Court held that where "the remand orders of the Board . . . 
are not complied with, the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998).  The Board's most recent remand was, in part, to 
schedule new examinations for the veteran.  As in the past, 
however, the veteran failed to appear for these examinations 
despite being notified of same by letter addressed to his 
current address of record.  There is no evidence that the RO 
advised the veteran that failure to appear without good cause 
shown would result in denial of his claim under 38 C.F.R. § 
3.655.  To remedy this situation, the Board will consider the 
case on the evidence of record and not base its decision on 
the above regulation.  Thus, while the RO did not follow the 
letter of the Board's August 1998 remand, this will not harm 
the veteran in any way since the regulation is not being 
relied on in deciding this case.

The veteran's claim for a rating in excess of that currently 
assigned for mechanical low back pain is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the Board 
finds that the veteran has presented a claim that is 
plausible.  Further, the Board is satisfied that all relevant 
available evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist under 38 U.S.C.A. § 5107(a).  VA medical records have 
been obtained, the veteran has been afforded a VA 
examination, and numerous requests have been made for his 
assistance in obtaining additional information and records.  
 
As noted above, by a December 1991 rating decision, the RO 
granted service connection for mechanical low back pain, and 
assigned a 10 percent rating for this condition, effective 
from May 25, 1991, under Diagnostic Code 5295 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1998).  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (1998).  In cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  38 C.F.R. § 4.10 (1998); Schafrath 
v. Derwinski, 1 Vet.App. 589, 594 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998). 

Federal regulations further provide: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination, and endurance.  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 
evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity, or the like. 

38 C.F.R. § 4.40 (1998).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

The Court has also held that a service-connected disability 
may be assigned separate disability ratings under more than 
one diagnostic code, as long as none of the symptomatology 
for any one of the conditions is duplicative of or 
overlapping with the symptomatology of the other conditions.  
See Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994). 

As noted above, the veteran has been assigned a 10 percent 
rating under Diagnostic Code 5295.  In a case of severe 
lumbosacral strain involving the listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes or narrowing or 
irregularity of the joint space, or involving some of the 
above characteristics with abnormal mobility on forced 
motion, a 40 percent evaluation is in order under this 
Diagnostic Code.  Where there is muscle spasm on extreme 
forward bending and a loss of lateral spine motion, 
unilateral, in a standing position, a 20 percent rating is in 
order.  With characteristic pain on motion, a 10 percent 
rating is appropriate, and a noncompensable rating is for 
assignment with slight subjective symptoms only.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (1998). 

After reviewing this evidence, the Board concludes that a 
disability rating in excess of 10 percent for the veteran's 
service connected low back disability is not warranted under 
this Diagnostic Code.  While the veteran has asserted that he 
feels daily, dull low back pain with occasional periods of 
intense pain, the medical evidence does not establish 
entitlement to a 20 percent rating under Diagnostic Code 
5295.  During his March 1992 VA examination, the veteran did 
not have any muscle spasm nor was there loss of lateral spine 
motion.  Therefore, the Board finds that the veteran does not 
meet the criteria for a 20 percent rating under Diagnostic 
Code 5295.

The undersigned also has reviewed the veteran's claim to 
determine if a rating in excess of 10 percent may be granted 
under 38 C.F.R. Part 4, Diagnostic Code 5292, pertaining to 
limitation of motion of the lumbar spine.  Where there is 
slight limitation of motion, a 10 percent rating is assigned.  
Where limitation of motion is moderate, a 20 percent rating 
is assigned.  While the examiner reported that the veteran 
was able to bend only to where his fingertips touched his 
knees and thus had a one-third loss of motion, the examiner 
did note that the veteran could touch his ankles while on the 
examining table.  While examinations were ordered to further 
evaluate this discrepancy, the veteran failed to appear for 
the examinations.  As the limitation of forward flexing while 
standing was contradicted by range of motion as noted on the 
examining table, the Board finds that the present evidence of 
record does not demonstrate more than mild limitation of 
motion.

Finally, consideration has also been given to the case of 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  However, 
examinations to determine functional loss were ordered, and 
the veteran failed to appear without good cause.  As such, a 
determination of functional loss may not be made.  The duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 93 (1991) (affirmed on 
reconsideration, 1 Vet.App. 406 (1991).

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
veteran shown disablement equivalent to that greater than the 
assigned rating.  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).  Therein, the Court held that, with 
regard to initial ratings following the grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.




ORDER

Entitlement to a rating in excess of 10 percent for 
mechanical low back pain is denied. 



		
      Iris S. Sherman
	Member, Board of Veterans' Appeals


 

